Exceptions overruled. These are actions by a minor plaintiff to recover for personal injuries and by her father for consequential damage resulting from a collision of a bus of the defendant railway company in which the minor plaintiff was a passenger with an automobile operated by the defendant Knowlton. The cases were consolidated for trial and in each there was a verdict for the defendant. The only exception of the plaintiffs was to the admission of testimony as to the earnings of the minor plaintiff after her accident. The evidence related solely to the issue of damage, and in view of the jury’s finding on liability was, if improperly admitted, harmless error. See Furbush v. Connolly, 318 Mass. 511, 512; Ferris v. Turner, 320 Mass. 555, 558.